ACCEPTED
                                                                                              14-14-00202-CV
                                                                                FOURTEENTH COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
                                                                                         2/23/2015 6:56:10 PM
                                                                                          CHRISTOPHER PRINE
                                                                                                       CLERK




                                                                            FILED IN
                                                                    14th COURT OF APPEALS
                                                                       HOUSTON, TEXAS
DAVID M. GUNN                                                       2/23/2015 6:56:10 PM
BOARD CERTIFIED ♦ CIVIL APPELLATE LAW                                         Direct (713) 951-6290
TEXAS BOARD OF LEGAL SPECIALIZATION                                 CHRISTOPHER         A. PRINE
                                                                         dgunn@beckredden.com
                                                                               Clerk
                                        February 23, 2015

Re:       No. 01-13-00782-CV; Bandier Realty Partners, LLC and Switchback
          Ventures, LLC v. SSC Opportunity Partners, LLC and Douglas
          Britton; in the First Court of Appeals

          No. 14-14-00202-CV; George Fleming and Fleming & Associates, LLP v.
          The Kirklin Law Firm, P.C., Charles Kirklin and Stephen Kirklin; In the
          Fourteenth Court of Appeals


                                                                              Via E-Filing
Mr. Christopher A. Prine, Clerk
First Court of Appeals
Fourteenth Court of Appeals
301 Fannin, Suite 245
Houston, TX 77002

Dear Mr. Prine:

       This letter is to advise you that both of the above-referenced appeals have been
reset for submission and oral argument on April 14, 2015, at 1:30 p.m. I will be
presenting argument in both cases. I can appear for argument in both cases on that date if
one of the cases can be moved to 3:00 p.m., or another time convenient for the Courts, on
that date. I would, therefore, greatly appreciate it if you would you please consult with
both Courts and advise if one of the arguments can be moved to a different time on
April 14.

          Thank you for your assistance.

                                                Sincerely,
                                                /s/ David M. Gunn
                                                David M. Gunn

cc:       All Counsel of Record (Via E-Filing and Email)

1519.006/557120